DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-12-14. Claims 1-20 are pending. Claims 1, 11, 16 is/are independent.
The rejection(s) of claims under 35 U.S.C. § 112(b) are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 101 are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Response to Arguments
The rejection(s) of claims under 35 U.S.C. § 112(a) are withdrawn in view of Applicant’s arguments (see page(s) 8 of Applicant’s Remarks).  Applicant quite correctly points out the that rejection was based on the former language of claim 12.  In view of Applicant's amendments to claim 12, no new rejection on these grounds is deemed necessary.
With respect to claim(s) 11 (see page(s) 9 et seq. of Applicant’s Remarks), Applicant argues that the claim is not indefinite under 35 U.S.C. § 112(b).  As the language at issue has been amended out of the claim and the rejection has been withdrawn, Applicant's arguments are moot.

Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.
With respect to claim(s) 1 (see page(s) 13 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20160357470 to Hamaguchi et al. (hereinafter "Hamaguchi '470")) does not disclose “using the invoked operating system service to sanitize the data comprises accessing the binary image to identify an option representing a type of the sanitization and sanitizing the data according to the type of the sanitization represented by the option”.  Applicant makes similar arguments with respect to amended claim 8.  Examiner agrees.  The rejections of claims under 35 U.S.C. § 102 are withdrawn.  However, U.S. Patent 9465954 to Speedie et al. (hereinafter "Speedie '954") explicitly teaches assessing which of multiple sanitization options should be applied to various designated regions of memory [Speedie '954 c. 5 l. 64 – c. 6 l. 31, c., 8 l. 33-67; Fig. 2].  Accordingly, new grounds of rejection under 35 U.S.C. § 103, of inter alia claims 1 and 8, are presented below over Hamaguchi '470 in view of Speedie '954.
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1, 8, 11, and 12 and have been considered as detailed above.

	Claim Interpretation
Consistent with the broadest reasonable interpretation and Applicant's Specification [Specification ¶ 0016], Examiner interprets "masking" and "sanitizing" to be interchangeable See Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999); MPEP § 2111.01(IV).  For example, where claim 16 recites an instruction to "sanitize a memory region to mask personal information", claim 17 implements this 'sanitize to mask' instruction by any one of "encrypt the data, mask the data without encryption, use format preserving sanitation, or sanitize the entire memory region".

Summary of Claim Rejections under 35 U.S.C. § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Hamaguchi '470 in view of Speedie '954 
Hamaguchi '470 in view of Speedie '954 in view of Brenner '299 
Hamaguchi '470 in view of Speedie '954 in view of Shetty '420 
Hamaguchi '470 in view of Speedie '954 in view of Brenner '299 in view of Alagna '023 
1
[Wingdings font/0xFC]



2
[Wingdings font/0xFC]



3

[Wingdings font/0xFC]


4




5
[Wingdings font/0xFC]



6


[Wingdings font/0xFC]

7



[Wingdings font/0xFC]
8
[Wingdings font/0xFC]



9
[Wingdings font/0xFC]



10


[Wingdings font/0xFC]

11
[Wingdings font/0xFC]



12




13




14




15




16
[Wingdings font/0xFC]



17
[Wingdings font/0xFC]



18




19









21
[Wingdings font/0xFC]






Claim No.
Hamaguchi '470 in view of Speedie '954 in view of Durham '895 
Hamaguchi '470 in view of Speedie '954 in view of Feng '564
Hamaguchi '470 in view of Speedie '954 in view of Durham '895 
Hamaguchi '470 in view of Speedie '954 in view of Dolgunov '423 
1




2




3




4
[Wingdings font/0xFC]



5




6




7




8




9




10




11




12



[Wingdings font/0xFC]
13


[Wingdings font/0xFC]

14


[Wingdings font/0xFC]

15


[Wingdings font/0xFC]

16




17




18
[Wingdings font/0xFC]



19
[Wingdings font/0xFC]



20

[Wingdings font/0xFC]


21






Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 1-2, 5, 8-9, 11, 16-17, 21 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20160357470 to Hamaguchi et al. (hereinafter "Hamaguchi '470") in view of U.S. Patent 9465954 to Speedie et al. (hereinafter "Speedie '954").  Hamaguchi '470 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Speedie '954 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Hamaguchi '470 discloses a method comprising in response to an exception occurring in execution of a process on a computer, invoking an operating system service, wherein the process is associated with a binary image (upon crash program crashing, kernel performs memory dump [Hamaguchi '470 ¶ 0047])
Hamaguchi '470 discloses using the invoked operating system service to sanitize data associated with the process and stored in a memory of the computer, wherein the data is associated with sensitive information (kernel encrypts pages flagged in page table as confidential for memory dump [Hamaguchi '470 ¶ 0043, 0047]; zeros all confidential pages before reallocating them [Hamaguchi '470 ¶ 0084-0085])
Hamaguchi '470 does not disclose using the invoked operating system service to sanitize the data comprises accessing the binary image to identify an option representing a type of the sanitization and sanitizing the data according to the type of the sanitization represented by the option
However, Hamaguchi '470 discloses using the invoked operating system service to sanitize the data comprises sanitizing the data according to the type of the sanitization represented by the option (stores confidentiality information for region/slab of memory in memory space of process [Hamaguchi '470 ¶ 0039, 0055-0059])
Further:
Speedie '954 discloses using the invoked operating system service to sanitize the data comprises accessing the binary image to identify an option representing a type of the sanitization and sanitizing the data according to the type of the sanitization represented 
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hamaguchi '470 with the multiple sanitization types of Speedie '954 to arrive at an apparatus, method, and product including:
using the invoked operating system service to sanitize the data comprises accessing the binary image to identify an option representing a type of the sanitization and sanitizing the data according to the type of the sanitization represented by the option
A person having ordinary skill in the art would have been motivated to combine them at least because collection of orphaned processes would reclaim allocated memory that is now unusable and untrustworthy.  A person having ordinary skill in the art would have been further motivated to combine them at least because Speedie '954 teaches [Speedie '954 c. 5 l. 64 – c. 6 l. 31, c., 8 l. 33-67; Fig. 2] modifying a sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085] such as that of Hamaguchi '470 to arrive at the claimed invention; because doing so constitutes use of a known technique (multiple sanitization types [Speedie '954 c. 5 l. 64 – c. 6 l. 31, c., 8 l. 33-67; Fig. 2]) to improve similar devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) in the same way; because doing so constitutes applying a known technique (multiple sanitization types [Speedie '954 c. 5 l. 64 – c. 6 l. 31, c., 8 l. 33-67; Fig. 2]) to known devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and 
Per claim 2 (dependent on claim 1):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hamaguchi '470 discloses invoking the operating system service comprises invoking the operating system service to sanitize data associated with a memory core dump associated with the process (kernel encrypts pages flagged in page table as confidential for memory dump [Hamaguchi '470 ¶ 0043, 0047]; zeros all confidential pages before reallocating them [Hamaguchi '470 ¶ 0084-0085])
Per claim 5 (dependent on claim 1):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hamaguchi '470 discloses using the invoked operating system service to sanitize the data comprises encrypting the data (kernel encrypts pages flagged in page table as confidential for memory dump [Hamaguchi '470 ¶ 0043, 0047]; zeros all confidential pages before reallocating them [Hamaguchi '470 ¶ 0084-0085])
Per claim 8 (dependent on claim 1):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hamaguchi '470 does not disclose accessing the binary image to identify a second option representing whether formats of individual items represented by the data are to be preserved in the sanitization and sanitizing the data according to the second option
Further:
Speedie '954 discloses accessing the binary image to identify a second option representing whether formats of individual items represented by the data are to be preserved in the sanitization and sanitizing the data according to the second option (identifies multiple masking types and applies them [Speedie '954 c. 5 l. 64 – c. 6 l. 31, c., 8 l. 33-67; Fig. 2])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed 
accessing the binary image to identify a second option representing whether formats of individual items represented by the data are to be preserved in the sanitization and sanitizing the data according to the second option
Per claim 9 (dependent on claim 1):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hamaguchi '470 discloses the option represents whether the sanitizing is to encrypt the data, mask the data without encryption, use format preserving sanitation, or sanitize a region of the memory associated with sensitive information (confidentiality flag has multiple bits indicating different confidentiality options [Hamaguchi '470 ¶ 0115, 0144, 0128])
Per claim 11 (independent):
Hamaguchi '470 discloses a storage medium to store machine readable instructions that, when executed by a machine, cause the machine to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Hamaguchi '470 ¶ 0050-0052, 0149, 0040-0042, 0061])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (independent):
Hamaguchi '470 discloses an apparatus comprising at least one processor and a memory to store instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Hamaguchi '470 ¶ 0050-0052, 0149, 0040-0042, 0061])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 16):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 9 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 21 (dependent on claim 16):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 3 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hamaguchi '470 in view of Speedie '954 in view of U.S. Publication 20040255299 to Brenner et al. (hereinafter "Brenner '299").  Brenner '299 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 3 (dependent on claim 1):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hamaguchi '470 discloses the exception occurs in response to the process abnormally terminating (upon crash program crashing, kernel performs memory dump [Hamaguchi '470 ¶ 0047])
Hamaguchi '470 does not disclose another process executing on the computer is orphaned due to the process terminating
Hamaguchi '470 does not disclose invoking the operating system service comprises invoking the operating system service to sanitize data associated with the orphaned process
However, Hamaguchi '470 discloses invoking the operating system service comprises invoking the operating system service to sanitize data associated with the process (kernel encrypts pages flagged in page table as confidential for memory dump [Hamaguchi '470 ¶ 0043, 0047]; zeros all confidential pages before reallocating them [Hamaguchi '470 ¶ 0084-0085])
Further:
Brenner '299 discloses another process executing on the computer is orphaned due to the process terminating (when parent process exits, clean up child processes according to same scheme as parent [Brenner '299 ¶ 0030-0038])
Brenner '299 discloses invoking the operating system service comprises invoking the operating system service to remove data associated with the orphaned process (when parent process exits, clean up child processes according to same scheme as parent [Brenner '299 ¶ 0030-0038])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have 
another process executing on the computer is orphaned due to the process terminating
invoking the operating system service comprises invoking the operating system service to sanitize data associated with the orphaned process
A person having ordinary skill in the art would have been motivated to combine them at least because collection of orphaned processes would reclaim allocated memory that is now unusable and untrustworthy.  A person having ordinary skill in the art would have been further motivated to combine them at least because Brenner '299 teaches [Brenner '299 ¶ 0030-0038] modifying a sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085] such as that of Hamaguchi '470 to arrive at the claimed invention; because doing so constitutes use of a known technique (collection of orphaned processes [Brenner '299 ¶ 0030-0038]) to improve similar devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) in the same way; because doing so constitutes applying a known technique (collection of orphaned processes [Brenner '299 ¶ 0030-0038]) to known devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085] sanitizes memory previously allocated to orphaned processes [Brenner '299 ¶ 0030-0038]); (3) one of ordinary skill in the art would have recognized that the .
Claim(s) 4, 18, 19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hamaguchi '470 in view of Speedie '954 in view of U.S. Publication 20180373895 to Durham et al. (hereinafter "Durham '895").  Durham '895 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 4 (dependent on claim 1):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hamaguchi '470 does not disclose using the invoked operation system service to sanitize the data comprises reading data from an encrypted mapping information file associated with the process, wherein the read data represents a region of the memory designated as containing sensitive data
However, Hamaguchi '470 discloses using the invoked operation system service to sanitize the data comprises reading data from a mapping information file associated with the process, wherein the read data represents a region of the memory designated as containing sensitive data (stores confidentiality information for region/slab of memory in memory space of process [Hamaguchi '470 ¶ 0039, 0055-0059])
Hamaguchi '470 discloses processing data in the region of the memory to sanitize the data (kernel encrypts pages flagged in page table as confidential for memory dump [Hamaguchi '470 ¶ 0043, 0047]; zeros all confidential pages before reallocating them [Hamaguchi '470 ¶ 0084-0085])
Further:
Durham '895 discloses using the invoked operation system service to protect the data comprises reading data from an encrypted mapping information file associated with the process, wherein the read data represents a region of the memory containing protected data (encrypts memory mapping table for domain [Durham '895 ¶ 0090, 0141, 0413, Abstract])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have 
using the invoked operation system service to sanitize the data comprises reading data from an encrypted mapping information file associated with the process, wherein the read data represents a region of the memory designated as containing sensitive data
A person having ordinary skill in the art would have been motivated to combine them at least because an encrypted memory allocation table would prevent other processes from accessing the sensitive data.  A person having ordinary skill in the art would have been further motivated to combine them at least because Durham '895 teaches [Durham '895 ¶ 0090, 0141, 0413, Abstract] modifying a sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085] such as that of Hamaguchi '470 to arrive at the claimed invention; because doing so constitutes use of a known technique (encrypted memory allocation table [Durham '895 ¶ 0090, 0141, 0413, Abstract]) to improve similar devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) in the same way; because doing so constitutes applying a known technique (encrypted memory allocation table [Durham '895 ¶ 0090, 0141, 0413, Abstract]) to known devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (encrypted memory allocation table [Durham '895 ¶ 0090, 0141, 0413, Abstract] prevents access to sensitive to be data protected in sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 
Per claim 18 (dependent on claim 16):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 18):
Hamaguchi '470 in view of Speedie '954 in view of Durham '895 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 6, 10 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hamaguchi '470 in view of Speedie '954 in view of U.S. Publication 20170132420 to Shetty et al. (hereinafter "Shetty '420").  Shetty '420 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 6 (dependent on claim 1):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hamaguchi '470 does not disclose using the invoked operating system service to sanitize the data comprises processing the data to identify a unit of data having a format associated with sensitive data and processing the unit of data to replace the data of the unit with masked data and preserve the format
However, Hamaguchi '470 discloses using the invoked operating system service to sanitize the data comprises processing the data to identify a unit of data associated with sensitive data and processing the unit of data to replace the data of the unit with masked data
Further:
Shetty '420 discloses using the invoked operating system service to sanitize the data comprises processing the data to identify a unit of data having a format associated with sensitive data and processing the unit of data to replace the data of the unit with masked data and preserve the format (kernel sanitizes pages flagged as confidential [Hamaguchi '470 ¶ 0043, 0047, 0084-0085])

using the invoked operating system service to sanitize the data comprises processing the data to identify a unit of data having a format associated with sensitive data and processing the unit of data to replace the data of the unit with masked data and preserve the format
A person having ordinary skill in the art would have been motivated to combine them at least because a format-preserving mask would protect the data without requiring changes in data types or rewriting of legacy data analysis routines to be aware of the changes.  A person having ordinary skill in the art would have been further motivated to combine them at least because Shetty '420 teaches [Shetty '420 ¶ 0041, 0057, 0069] modifying a sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085] such as that of Hamaguchi '470 to arrive at the claimed invention; because doing so constitutes use of a known technique (format-preserving mask [Shetty '420 ¶ 0041, 0057, 0069]) to improve similar devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) in the same way; because doing so constitutes applying a known technique (format-preserving mask [Shetty '420 ¶ 0041, 0057, 0069]) to known devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately 
Per claim 10 (dependent on claim 1):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hamaguchi '470 does not disclose invoking the operating system service comprises invoking the operating system service to perform sanitizing data associated with a non-volatile memory
However, Hamaguchi '470 discloses invoking the operating system service comprises invoking the operating system service to perform sanitizing data associated with a memory (kernel sanitizes pages flagged as confidential [Hamaguchi '470 ¶ 0043, 0047, 0084-0085])
Further:
Shetty '420 discloses invoking the service to perform sanitizing data associated with a non-volatile memory (masks sensitive date in non-volatile memory [Shetty '420 ¶ 0028])
For the reasons detailed above with respect to claim 3, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hamaguchi '470 with the format-preserving mask of Shetty '420 to arrive at an apparatus, method, and product including:
invoking the operating system service comprises invoking the operating system service to perform sanitizing data associated with a non-volatile memory
Claim(s) 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hamaguchi '470 in view of Speedie '954 in view of Brenner '299  in view of U.S. Publication 20040187023 to Alagna et al. (hereinafter "Alagna '023").  Alagna '023 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 7 (dependent on claim 1):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Hamaguchi '470 does not disclose invoking the operating system service comprises invoking the operating system service to sanitize data associated with a key stroke log file
However, Hamaguchi '470 discloses invoking the operating system service comprises invoking the operating system service to sanitize data (zeros all confidential pages before reallocating them [Hamaguchi '470 ¶ 0084-0085])
Further:
Brenner '299 discloses invoking the operating system service comprises invoking the operating system service to collect data associated with orphaned processes (when parent process exits, clean up child processes according to same scheme as parent [Brenner '299 ¶ 0030-0038])
For the reasons detailed above with respect to claim 3, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hamaguchi '470 with the collection of orphaned processes of Brenner '299 to arrive at an apparatus, method, and product including:
invoking the operating system service comprises invoking the operating system service to sanitize data associated with orphaned processes
Further:
Alagna '023 discloses invoking the operating system service comprises invoking the operating system service to sanitize data associated with a key stroke log file (keylogger process inserts itself and is launched by legitimate application process [Alagna '023 ¶ 0018, 0023]; detect keylogger, kill process, and sanitize all files [Alagna '023 ¶ 0092-0093])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hamaguchi '470 in view of Brenner '299 with the sanitization of the keylogger of Alagna '023 to arrive at an apparatus, method, and product including:
invoking the operating system service comprises invoking the operating system service to sanitize data associated with a key stroke log file
A person having ordinary skill in the art would have been motivated to combine them at least because sanitizing the keylogger of Alagna '023 would plug a security leak revealed by investigating the orphaned processes of Brenner '299.  A person having ordinary skill in the art would have been further motivated to combine them at least because Alagna '023 teaches [Alagna '023 ¶ 0018, 0023, 0092-0093] modifying a sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085] such as that of Hamaguchi '470 to arrive at the claimed invention; because doing so constitutes use of a known technique (sanitization of the keylogger [Alagna '023 ¶ 0018, 0023, 0092-0093]) to improve similar devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) in the same way; because doing so constitutes applying a known technique (sanitization of the keylogger [Alagna '023 ¶ 0018, 0023, 0092-0093]) to known devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085] sanitizes orphaned keylogger process [Alagna '023 ¶ 0018, 0023, 0092-0093]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Claim(s) 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hamaguchi '470 in view of Speedie '954 in view of U.S. Publication 20150248564 to Feng et al. (hereinafter "Feng '564").  Feng '564 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 20 (dependent on claim 16):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 16 above, incorporated herein by reference
Hamaguchi '470 does not disclose the sanitization option is created in the compiled program code by compiler in response to a compiler flag
However, Hamaguchi '470 discloses the sanitization option is created (confidentiality flag has multiple bits indicating different confidentiality options [Hamaguchi '470 ¶ 0115, 0144, 0128])
Further:
Feng '564 discloses the sanitization option is created in the compiled program code by compiler in response to a compiler flag (flags sensitive data for protection at compile time and run time [Feng '564 ¶ 0030-0031]; designates memory region for static and for dynamic sensitive data [Feng '564 ¶ 0041, 0045, 0057, 0068])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Hamaguchi '470 with the confidentiality compiler directives of Feng '564 to arrive at an apparatus, method, and product including:
the sanitization option is created in the compiled program code by compiler in response to a compiler flag
A person having ordinary skill in the art would have been motivated to combine them at least because confidentiality compiler directives would allow developers of software to specify security policies applicable to the software they are writing.  A person having ordinary skill in the art would have been further motivated to combine them at least because Feng '564 teaches [Feng '564 ¶ 0030-0031, 0041, 0045, 0057, 0068] modifying a sanitization scheme [Hamaguchi .
Claim(s) 13-15 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hamaguchi '470 in view of Speedie '954 in view of Durham '895.
Per claim 13 (dependent on claim 11):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 14 (dependent on claim 13):
Hamaguchi '470 in view of Speedie '954 in view of Durham '895 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference
Hamaguchi '470 discloses the encryption is associated with a key used by the operating system service to sanitize data stored in the region in response to an exception occurring in execution of the binary image (kernel encrypts data with key [Hamaguchi '470 ¶ 0069]; upon crash program crashing, kernel performs memory dump [Hamaguchi '470 ¶ 0047, 0115, 0144])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (dependent on claim 11):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Hamaguchi '470 in view of Speedie '954 in view of U.S. Publication 20120317423 to Dolgunov et al. (hereinafter "Dolgunov '423").  Dolgunov '423 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 12 (dependent on claim 11):
Hamaguchi '470 in view of Speedie '954 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference
Hamaguchi '470 does not disclose the instructions, when executed by the machine, further cause the machine to randomly or pseudorandomly determine a location for the region of the memory
However, Hamaguchi '470 discloses the instructions, when executed by the machine, further cause the machine to designate a location for the region of the memory (allocates pages, slabs to program as confidential or not [Hamaguchi '470 ¶ 0042-0043, 0039, 0055-0059]; zeros all confidential pages before reallocating them [Hamaguchi '470 ¶ 0084-0085])
Further:
Dolgunov '423 discloses the instructions, when executed by the machine, further cause the machine to randomly or pseudorandomly determine a location for the region of the memory (scrambles addresses of program memory to prevent reading by adversary [Dolgunov '423 ¶ 0034, 0064])

the instructions, when executed by the machine, further cause the machine to randomly or pseudorandomly determine a location for the region of the memory
A person having ordinary skill in the art would have been motivated to combine them at least because memory location scrambling would help prevent other processes from learning the location of and reading out sensitive data from memory.  A person having ordinary skill in the art would have been further motivated to combine them at least because Dolgunov '423 teaches [Dolgunov '423 ¶ 0034, 0064] modifying a sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085] such as that of Hamaguchi '470 to arrive at the claimed invention; because doing so constitutes use of a known technique (memory location scrambling [Dolgunov '423 ¶ 0034, 0064]) to improve similar devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) in the same way; because doing so constitutes applying a known technique (memory location scrambling [Dolgunov '423 ¶ 0034, 0064]) to known devices and/or methods (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (sanitization scheme [Hamaguchi '470 ¶ 0043, 0047, 0084-0085] stores sensitive data securely .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494